Citation Nr: 1416243	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spondylosis at C5-C6, herniated nucleus pulposus C3-C4, and right C6-C7 radiculopathy.

2. Entitlement to service connection for bilateral radiculopathy of the lower and upper extremities, not including right C6-C7 radiculopathy.

3. Entitlement to service connection for a low back disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral radiculopathy of the lower and upper extremities, entitlement to service connection for a low back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2002 rating decision denied the Veteran's claim of entitlement to service connection for cervical spondylosis at C5-C6, herniated nucleus pulposus C3-C4, and right C6-C7 radiculopathy, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2. Evidence received since the time of the final May 2002 rating decision is new; however, it is not material because, when considered in conjunction with the record as a whole, it is cumulative and does not raise the reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The May 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

2. Evidence received since the May 2002 rating decision is not new and material, and therefore, the claim of entitlement to service connection for cervical spondylosis at C5-C6, herniated nucleus pulposus C3-C4, and right C6-C7 radiculopathy is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A November 2010 letter satisfied the duty to notify provisions with respect to reopening the claim of entitlement to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record shows the Veteran's complete service treatment records and personnel records are unavailable due to a fire that occurred at the National Personnel Records Center in July 1973.  All efforts to obtain those records have been exhausted.  The evidence does contain a September 1955 separation examination report, Social Security Administration records, VA treatment records, VA examination reports, and lay statements.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed with respect to the issue decided herein, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the May 2002 rating decision, nor did he file a timely appeal to the rating decision.  Therefore, the rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As the May 2002 rating decision is the last final disallowance with respect to the claim decided herein, the Board must review all of the evidence received since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  In the May 2002 rating decision, the RO denied the Veteran's claim because the evidence did not show that the Veteran's diagnosed cervical spine condition was incurred in, or caused or aggravated by, active service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the May 2002 rating decision that addresses this basis.

At the time of the final denial, the evidence consisted of the Veteran's September 1955 separation examination report, VA treatment records, VA examination reports, Social Security Administration records, and lay statements.  The separation examination record does not demonstrate complaints of, treatment for, or a diagnosis of a cervical spine disability or radiculopathy associated therewith.  A May 1988 private medical report shows the Veteran reported trauma to the back in 1960 on two separate occasions.  The diagnostic impression included cervical myositis.  Similarly, an August 1989 VA treatment record reflects a diagnosis of cervical myositis.  

In September 2000, a VA examiner diagnosed cervical spondylosis, herniated nucleus pulposus, and right C6-C7 radiculopathy.  On examination, the Veteran reported an incident in 1953 or 1954 in Korea when he was washing a truck and incurred trauma to the head and a laceration above the nose.  The Veteran did not recall whether he sought medical treatment for his cervical spine condition during active service but reported that he received stitches in his nose after the incident.  The Veteran reported that he been receiving medical treatment for his cervical spine condition for the past three years at the VA Medical Center in San Juan.  X-ray examination of the cervical spine in April 2001 revealed discogenic disease at C6-C7, cervical spondylosis, and posterior osteophytes at the C6-C7 level.

Since the final denial, VA treatment records reflect diagnoses of cervical spine stenosis, cervical radiculopathy, and cervical spondylosis with myelopathy.  In an April 2013 brief presentation, the Veteran's representative repeated the Veteran's assertions from the September 2000 VA examination in that he had sustained trauma to the head with a laceration above the nose during active duty.  The representative also asserted that because the VA examiner did not provide an etiological opinion with respect to the Veteran's diagnosed cervical spine condition, remand was warranted.  

Upon review, the Board finds that the additional evidence, considered in conjunction with the record as a whole, is cumulative of that previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability with associated radiculopathy.  Therefore, the Veteran's claim to reopen must be denied.

Here, the newly received evidence does not contain credible and competent evidence indicating that a cervical spine disability with associated radiculopathy diagnosed at any time since service was incurred in, or caused or aggravated by, active duty.  VA treatment records reflect a current diagnosis of a cervical spine disability with associated radiculopathy, but the records do not contain any medical opinions concerning the etiology of the disability.  In addition, the Veteran has not provided any additional statements with respect to the injury incurred during active duty.  In fact, the Veteran's representative merely repeats verbatim the Veteran's assertions as recorded in the September 2000 VA examination report.  In this respect, the Board acknowledges the representative's assertion that the Board should remand for a medical opinion based upon the evidence showing a current disability and the Veteran's statements concerning an in-service injury.  However, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Moreover, a layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the etiology of a cervical spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It is not shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer a medical opinion in these circumstances.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, even if the Board recognizes the lay statements as new, they are not material as they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In sum, there is still no evidence since the final denial that raises a reasonable possibility of substantiating the claim that a current cervical spine disability with associated radiculopathy is related to active duty.  The newly received evidence is merely cumulative of the diagnoses and lay statements that were of record at the time of the May 2002 rating decision.  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim of entitlement to service connection for cervical spondylosis at C5-C6, herniated nucleus pulposus C3-C4, and right C6-C7 radiculopathy is not reopened.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for cervical spondylosis at C5-C6, herniated nucleus pulposus C3-C4, and right C6-C7 radiculopathy, the appeal is denied.


REMAND

In September 1989, the Veteran underwent VA orthopedic examination.  The VA examiner diagnosed lumbar myositis but did not provide an etiological opinion with respect to the diagnosis.  Similarly, a VA examiner in September 2000 diagnosed status post lumbar laminectomy herniated nucleus pulposus of L4-L5 and S1 but did not opine as to the etiology of the Veteran's condition.  Upon review, the Board finds the VA examinations of record inadequate for purposes of service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, remand is warranted for an additional VA examination and opinion to determine the etiology of the Veteran's claimed bilateral radiculopathy of the lower and upper extremities and low back disability. 

In addition, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600(a), (b) (2013).  Therefore, adjudication of the issue may not go forward until the AOJ completes the directives described herein and re-adjudicates the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2013 to the present from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all treatment records dated from April 2013 to the present for the Veteran from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral radiculopathy of the lower and upper extremities, not including right C6-C7 radiculopathy, and any low back disability.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should review the September 1955 separation examination report, VA treatment records, VA examination reports, Social Security Administration records, and the Veteran's lay statements pertaining to his in-service injury and in-service and post-service symptoms.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral radiculopathy of the lower and upper extremities is related to active duty.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability is related to active duty. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner is also reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service. 

A complete rationale should be provided for any opinion or conclusion expressed.

3. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4. Then, re-adjudicate the claims of entitlement to service connection for bilateral radiculopathy of the lower and upper extremities, not including right C6-C7 radiculopathy, entitlement to service connection for a low back disability, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


